Fourth Court of Appeals
                                       San Antonio, Texas
                                               May 19, 2021

                                           No. 04-21-00127-CV

    TRANSWOOD CARRIERS; Transwood Carriers, Inc.; and Transwood Logistics, Inc.,
                              Appellants

                                                      v.

EP ENERGY E&P COMPANY, LP; FTS International, Inc.; FTS International Services, LLC;
                  and J&R Valley Oilfield Services, Inc.,
                               Appellee

                   From the 218th Judicial District Court, La Salle County, Texas
                                Trial Court No. 17-04-00078CVL
                           Honorable Walden Shelton, Judge Presiding 1

                                                  ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION. Costs of court for this appeal are taxed against Transwood Carriers;
Transwood Carriers, Inc.; and Transwood Logistics, Inc.

        It is so ORDERED on May 19, 2021.


                                                       _____________________________
                                                       Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2021.

                                                       _____________________________
                                                       Michael A. Cruz, Clerk of Court




1
 The Honorable Russell Wilson is the presiding judge of the 218th Judicial District Court. The Honorable Walden
Shelton signed the March 1, 2021 Order of Dismissal.